           Case 2:21-cv-00341-JCM-NJK Document 11 Filed 06/15/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     BOBBII LAVERN HUTSON,
 7                                                          Case No. 2:21-cv-00341-JCM-NJK
            Plaintiff,
 8                                                                       ORDER
     v.
 9
     THE PENNSYLVANIA STATE
10   UNIVERSITY, et al.,
11          Defendants.
12         On April 14, 2021, Plaintiff Bobbii Lavern Hutson and Defendant Trans Union, LLC filed
13 a notice advising the Court that they had reached a settlement and that a stipulation of dismissal
14 would be filed within 60 days. Docket No. 5. To date, these parties have neither filed a stipulation
15 of dismissal nor requested an extension to do so. See Docket. Accordingly, these parties are
16 hereby ORDERED to file a stipulation of dismissal, no later than June 22, 2021.
17         IT IS SO ORDERED.
18         Dated: June 15, 2021
19                                                              ______________________________
                                                                Nancy J. Koppe
20                                                              United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                    1
